Citation Nr: 0933359	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to April 
1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In the January 2007 rating decision, the RO also denied the 
claims for bilateral hearing loss and tinnitus filed by the 
Veteran.  However, he has not perfected an appeal of those 
additional claims by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2008).  Therefore, those claims are not before the 
Board.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for the residuals of a back injury, the 
Board finds that additional development of the evidence is 
required.

First, the Veteran has indicated that he is currently 
receiving Social Security Administration (SSA) benefits due 
to his back disorders.  See the hearing transcript pg. 12.  
In this regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
The VA is required to obtain relevant records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain these records 
must continue until they are obtained unless it is reasonably 
certain they do not exist or that further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2008).  The records regarding 
disability benefits which the Veteran is receiving for his 
back would be relevant to his current claim before the Board.  
Therefore, the RO should contact the SSA to request the 
records regarding disability benefits which the Veteran is 
receiving from the SSA for his back disability.     

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see also, McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends his current back disorders are the 
result of a back injury incurred due to carrying a radio 
during basic training.  See the hearing transcript pg. 3.  
The Veteran's contentions are to some extent corroborated by 
his service treatment records, which indicate complaints of 
and treatment for the Veteran's back during his service in 
June, July, and September 1960, and October 1961.  
Furthermore the Veteran has provided a "buddy statement," 
dated in August 2006, by M.G., a friend of the Veteran's 
during his service in Ft. Hood, Texas, stating that the 
Veteran complained of back pain during the time that they 
served together, and that at the time the Veteran had 
indicated that this was due to carrying a field radio.  
However, the Board does note that there is no indication of 
any back problems upon his separation examination, or in the 
medical history report of March 1962.  The Veteran also 
indicated at his hearing that he had injured his back while 
working at a foundry.  See hearing transcript pg. 4.

In addition, the Veteran has been diagnosed with disorders 
affecting his back identified as:  arthritis and spinal 
stenosis.  See private treatment records dated in January 
2007 by Dr. P.C., M.D.  The Veteran also has a well-
documented history of treatment of his back in the record.  
See private treatment record dated in June and August 2005, 
March, May, and November 2006, and January and May 2007, by 
Dr. P.C.  The treatment records provided by Dr. P.C. have 
indicated that the Veteran's current back conditions are 
connected to the Veteran's military service.  See private 
treatment record dated in January 2007 by Dr. P.C.   
Furthermore, the Veteran has indicated a history of back pain 
corroborated by an acquaintance, J.D.  See hearing transcript 
pg. 5, and statement by J.D. dated in September 2006.

However, the record is currently inadequate to allow the 
Board to grant service-connection for the Veteran's current 
disorders as residuals of a back injury.  The January 2007 
opinion provided to the VA, Dr. P.C. does not indicate a 
review of the Veteran's service treatment records (STRs), nor 
does Dr. P.C. provide a rationale as to how the Veteran's 
current disorders are generally related to his military 
service.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also, Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his/her opinion affects 
the weight or credibility of the evidence).  In addition, 
this opinion was not based on an objective review of the 
pertinent evidence in the claims file, but instead, 
relied mostly - if not entirely, on the Veteran's self-
reported history.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (where the Court rejected a medical opinion 
where there was no indication the physician offering the 
opinion had reviewed the veteran's STRs or any other relevant 
documents which would have enabled the physician to form an 
opinion on service connection on an independent basis). 

Therefore, based on this evidence and the Court's decision in 
McLendon, supra, a VA medical examination and opinion are 
needed to determine whether any of the Veteran's current back 
disorders are connected to his military service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the SSA and request copies of 
any decision(s) and accompanying 
medical records submitted in support 
of any claim by the Veteran for 
disability benefits from the SSA.  All 
attempts to secure these records must 
be documented in the claims file.  If 
these records are unavailable or 
simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required.  

2.	Arrange for the Veteran to undergo a 
VA orthopedic examination, by an 
appropriate specialist, to determine 
the etiology of the Veteran's current 
back disorders.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
on this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of any such tests 
should be set forth in the examination 
report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review 
of the claims file, the examiner 
should indicate whether it is at least 
as likely as not that the Veteran's 
current back disorders are the result 
of his military service.  The examiner 
should also acknowledge the Veteran's 
service treatment records from June, 
July, and September 1960, and October 
1961, which show some evidence of 
treatment for back pain in service, 
and indicate whether the conditions 
indicated in those records are related 
to any of the Veteran's current back 
disorders.  If the examiner finds that 
the Veteran's back disorders are not 
connected to his military service, 
please identify the specific etiology 
of these disorders, including any 
intercurrent post-service causes. 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




